Pee, Curiam:
If it is true, as the plaintiff alleges, that the contract sot out in the complaint was made payable in the State of Georgia to avoid the usury laws of this State, that contract will be adjudged to be usurious, whatever may be the law of that State. There is, therefore, a “serious issue” between the parties, which, under the rule established by Whitaker v. Hill, 96 N. C., 2; Harrison v. Bray, 92 N. C., 488, and Davis & Gregory v. Lassiter, at this Term, entitles the plaintiff to have the restraining order continued in force to the hearing.
No Error.